Opinion
HomeR Ferguson, Judge;
Among other offenses, the accused was found guilty of breach of arrest, in violation of Uniform Code of Military Justice, Article 95, 10 USC § 895, and absence without leave, in violation of Code, supra, Article 86, 10 USC § 886. These offenses occurred at the same time and place but were treated separately for purposes of punishment. This was error. United States v Modesett, 9 USCMA 152, 24 CMR 414; United States v Lowe, 9 USCMA 215, 25 CMR 477; United States v Taglione, 9 USCMA 214, 25 CMR 476. Accordingly, corrective action must be taken.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Navy for further reference to the board and reassessment of the sentence in light of the multiplicity here involved.
Chief Judge Quinn concurs in the result.